Exhibit 10.14

 

Glenn C. Christenson

Senior Vice President

Treasurer

 

March 28, 2003

 

via hand delivery

Mr. William J. Bullard

KB Enterprises

c/o Fertitta Enterprises, Inc.

2960 W. Sahara Avenue, Suite 200

Las Vegas, Nevada 89102

 

Re:

Ground Lease and Sublease dated June 1, 1993, as amended (the “Lease”), between
KB Enterprises, as landlord (“Landlord”), and Boulder Station, Inc., as tenant
(“Tenant”)

 

Dear Bill:

 

This letter agreement will confirm that, pursuant to Section I.C.2 of the Lease,
Landlord and Tenant have agreed that (a) the annual Rent (as defined in the
Lease) for the first Rental Period (as defined in the Lease) shall be $2,200,000
per year, subject to adjustment pursuant to subsection (2) of that Section, and
(b) the first Rental Period shall commence on July 1, 2003.  Except as expressly
modified hereby, the Lease remains in full force and effect.

 

If the foregoing accurately sets forth Landlord’s agreement with respect to
these matters, please so indicate by executing the attached copy of this letter
on behalf of Landlord and returning it to me as soon as possible.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

BOULDER STATION, INC .

 

 

 

 

 

/S/ GLENN C. CHRISTENSON

 

 

Glenn C. Christenson

 

 

Senior Vice President Treasurer

 

 

 

 

 

 

AGREED to and ACCEPTED

 

 

this             day of March, 2003:

 

 

 

 

 

 

 

 

KB ENTERPRISES

 

 

 

 

 

 

 

 

By:

 

 

 

 

William J. Bullard, Secretary

 

 

 

--------------------------------------------------------------------------------